11-2301-ag
    Bhojraj v. Holder
                                                                                  BIA
                                                                            Morace, IJ
                                                                          A073 611 363
                                                                          A073 611 365
                                                                          A073 611 364
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of July, two thousand twelve.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             ROBERT D. SACK,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________

    TAJRAJ BHOJRAJ, LUCY LILLAWATTIE
    PERSAUD, GIBRYON GUSHAN BHOJRAJ,
             Petitioners,

                        v.                                 11-2301-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________


    FOR PETITIONERS:              Kai W. De Graaf, New York, New York.
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Carol H. McIntyre,
                          Assistant Director; Justin R.
                          Markel, Trial Attorney, Office of
                          Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Tajraj Bhojraj, Lucy Lillawattie Persaud, and Gibryon

Gushan Bhojraj, natives and citizens of Guyana, seek review

of a May 17, 2011 decision of the BI A affirming a February

2, 2009 decision of Immigration Judge (“IJ”) Philip L.

Morace denying their motion to reopen.     In re Tajraj

Bhojraj, Lucy Lilla Wattie Persaud, and Gibryon Gushan

Bhojraj, Nos. A073 611 363/365/364 (B.I.A. May 17, 2011),

aff’g Nos. A073 611 363/365/364 (Immig. Ct. N.Y. City Feb.

2, 2009).     We assume the parties’ familiarity with the facts

and the record of prior proceedings, which we reference only

as necessary to explain our decision to deny the petition

for review.

    We review the BIA’s decision to deny reopening

deferentially for abuse of discretion.     See Jian Hui Shao v.


                                2
Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).   A motion to

reopen must be filed within 90 days of the agency’s final

administrative decision.   See 8 U.S.C. § 1229a(c)(7)(C).

Petitioners contend that their motion, filed more than ten

years after the IJ’s deportation order became final,

nevertheless should have been considered because (1) it is

based on changed country conditions arising in the country

of nationality, see 8 C.F.R. § 1003.23(b)(4)(i), and (2) the

ineffective assistance of their prior counsel equitably

tolled the deadline, see Jian Hua Wang v. BIA, 508 F.3d 710,

715 (2d Cir. 2007).   Neither argument is persuasive.

    To the extent petitioners fault the BIA for failing to

address their evidence of “recent violence and kidnappings,”

Pet’rs Brief 29, the BIA need not “expressly parse or refute

on the record each individual argument or piece of evidence

offered by the petitioner,” Wei Guang Wang v. BIA, 437 F.3d

270, 275 (2d Cir. 2006) (internal quotation marks omitted).

Even on appeal, petitioners fail to explain how the

proffered evidence of violence demonstrates changed country

conditions, particularly in light of the significant

evidence of violence that petitioners concede existed at the

time of their original asylum application.   Under such


                              3
circumstances, we cannot deem the BIA’s conclusion that

petitioners failed to show changed country conditions an

abuse of discretion.1

    Nor has petitioner shown that the BIA erred in

declining to toll the deadline based on ineffective

assistance of counsel.    An alien seeking equitable tolling

in such a circumstance must show “due diligence” in pursuing

his claim during “both the period of time before the

ineffective assistance of counsel was or should have been

discovered and the period from that point until the motion

to reopen is filed.”     Rashid v. Mukasey, 533 F.3d 127, 131

(2d Cir. 2008); see also Cekic v. INS, 435 F.3d 167, 170 (2d

Cir. 2006).   Petitioners contend that they took no action to

pursue this claim from 1997 until Tajraj Bhojraj’s arrest by

Immigration and Customs Enforcement in 2008 because an

unnamed colleague of the purportedly ineffective counsel had

told them in 1997 that reopening was impossible.     The BIA



       1
        To the extent petitioners suggest that they now
  will be perceived as wealthy foreigners after having
  remained in the United States for many years, they submit
  such a ground only to show their prima facie eligibility
  for relief, not to demonstrate changed country
  conditions. Although we thus need not consider the
  issue, we observe that such a change in personal
  circumstances would not excuse an untimely motion to
  reopen. See Wei Guang Wang, 437 F.3d at 273-74.
                                4
did not abuse its discretion in concluding that such

reliance failed to exhibit reasonable due diligence.     See

Jian Hua Wang, 508 F.3d at 715.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5